Citation Nr: 1730503	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-09 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the thoracolumbar spine with lumbar degenerative disc disease (DDD).

2. Entitlement to service connection for osteoarthritis of the cervical spine with DDD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the Veteran was denied service connection for osteoarthritis of the thoracolumbar spine with lumbar DDD, originally claimed as a back disorder, and osteoarthritis of the cervical spine with DDD, originally claimed as a neck disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On November 8, 2016, the Veteran was scheduled for a hearing at the Board's headquarters in Washington, D.C., but the hearing was canceled due to unforeseen medical issues for the Veteran.  The hearing was rescheduled for January 3, 2017, but the Veteran said he never received notification of the rescheduled hearing, and requested to be rescheduled. There is no evidence in the record that the Veteran had requested cancellation of that hearing in November 2016, and no evidence that the Veteran has withdrawn his request for a hearing. Both the Veteran and the Veteran's representative have asserted that the Veteran wants a hearing rescheduled, and that because of the current physical limitations of the Veteran, that it be a videoconference hearing.  As such, the Board must remand the claim so that the requested hearing can be scheduled. 38 C.F.R. § 20.704(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




